DETAILED ACTION
	This office action is in response to the filing of the Applicant Election on 5/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11 - 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boysel (US 2016/0229685).
	Regarding claim 1, Boysel teaches a microelectromechanical structure including a first wafer structure 12 attached by bonding to a second wafer structure, wherein (Figure 1B): the first wafer structure 12 includes a build part of silicon wafer material, a through via 26, and an isolation structure separating the through via 26 from the build part (see Paragraph 0067); the through via 26 extends between a first electrical contact 42 and a second electrical contact 43 through the first wafer structure 12 in a first direction; the first electrical contact 42 of the first wafer structure is accessible externally and the second electrical contact 43 of the first wafer structure connects to an internal electrical contact 48 on the second wafer structure 44; in the first direction, the extent of the isolation structure includes a hollow section (air gap, see Paragraph 0067) and a via fill section 30; and wherein the via fill section is filled with solid electrically insulating material 30.
	Regarding claim 2, Boysel teaches that the solid electrically insulating material 30 comprises silicon dioxide (Paragraph 0067).
	Regarding claim 3, Boysel teaches that the first wafer structure or the second wafer structure includes, or both the first wafer structure and the second wafer structure include, a recess 31 that is hermetically sealed (Paragraph 0069) by the bonded attachment of the first wafer structure and the second wafer structure, wherein the recess or recesses form an internal gap into the microelectromechanical structure (Figure 1B).
	Regarding claim 4, Boysel shows that the hollow section and the internal gap 31 form a combined void or gas-filled space within the microelectromechanical structure (Figure 1B).
	Regarding claim 5, Boysel teaches that at least one mobile structure is suspended to the second wafer structure to move in the internal gap.
	Regarding claim 9, Boysel teaches that the first wafer structure includes a central recess 124 and a gap fill section 40 of the solid electrically insulating material over the recess 124 (Figure 1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 - 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boysel (US 2016/0229685) in view of Torkkeli (US 2018/0059406, as cited by Applicant).
	Regarding claim 6, Boysel teaches that MEMS mirrors are well known in the art (Paragraph 0004).  Boysel does not teach that the mobile structure comprises an oscillating mirror element.  Torkkeli teaches a MEMS structure where a mobile structure comprises an oscillating mirror element 128.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the isolated through via structure of Boysel with an oscillating mirror element since it is well known that oscillating mirror elements also need to electrically connect externally while protected from environmental damage.  Furthermore, oscillating mirrors are well known MEMS mirrors.
	Regarding claim 7, claim 6 modifies Boysel with an oscillating mirror element.  Torkkeli further teaches that an internal electrical contact 126 is connected to a transducer structure that is configured to actuate the oscillating mirror element (Parargraph 0086).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the internal electrical contact to a transducer configured to actuate the oscillating mirror element of claim 6 since doing so allows one to provide electrical signals to the oscillating mirror element.
	Regarding claim 8, claim 7 modifies Boysel with a transducer structure.  Torkkeli further teaches that the transducer structure includes a suspender 127 and a piezoelectric element 1230 on the suspender; the suspender 127 couples elastically the oscillating mirror element 128 to the second wafer structure 1226; and wherein the internal electrical contact 126 is connected to the piezoelectric element 1230.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of claim 7 in the manner taught by Torkkeli since doing so allows the oscillating mirror element to be electrically and mechanically attached to the MEMS wafers.
	Regarding claim 10, Boysel teaches that the second wafer structure includes a device wafer 44 but does not teach a glass wafer structure.  Torkkeli teaches that a second wafer structure can include a glass wafer structure 1224.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boysel with a glass wafer structure in the manner taught by Torkkeli since doing so allows one use the teachings of Boysel with optical structures (see Paragraph 0059 of Boysel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chang et al. (US 2020/0006130) teaches a conductive plug surrounded by an air gap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        


/SHAHED AHMED/Primary Examiner, Art Unit 2813